Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the controller is configured to control the second valve to switch to the state in which the working medium is allowed to flow in the cooling medium pipe when a condition under which a temperature of the working medium flowing in the condenser becomes higher than or equal to a predetermined temperature is satisfied, and the condition is satisfied when the first valve is opened”. It is unclear when the condition is satisfied. The claim indicates that the condition is satisfied when a temperature of the working medium flowing in the condenser becomes higher than or equal to a predetermined temperature and is satisfied when the first valve is opened. It is unclear if this means only one of the conditions is necessary for the condition to be satisfied or if both of the conditions need to be met for the condition to be met. For examination purposes Examiner will consider that both conditions need to be met for the condition to be met. This interpretation corresponds with Paragraph 0085 of the specification. If another interpretation were to be used it would be considered new matter.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not provide a reasonable combination to teach “the controller is configured to control the second valve to switch to the state in which the working medium is allowed to flow in the cooling medium pipe when a condition under which a temperature of the working medium flowing in the condenser becomes higher than or equal to a predetermined temperature is satisfied, and the condition is satisfied when the first valve is opened” when interpreted to be that both the valve and temperature conditions need to be met to meet the condition. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/28/21